PER CURIAM.
Appellant was charged with and convicted of grand theft in violation of A.R.S. § 13-661 and § 13-663. Appellant was a trusty while in jail in Winslow. He had been sent with other prisoners to do flood work. While he was supposed to be working he and a companion had a few drinks and then stole a pickup truck. They drove to Flagstaff where they were picked up for drunken driving. Appellant was also charged and convicted as a second offender pursuant to A.R.S. § 13-1650. He had been previously convicted of committing the felonies of second degree burglary and possession of narcotics in California. Appellant was sentenced as a second offender to from 13 to 16 years. Appellant was represented by counsel at the trial.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 to handle his appeal. Counsel advis*46ed this court by written communication that he had searched the record and transcript and had been unable to find grounds on which an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.